Citation Nr: 1541874	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent prior to June 14, 2012, for bilateral pes planus.

2.  Entitlement to a total rating based on individual unemployability due to the service-connected bilateral pes planus.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was before the Board in April 2012, at which time it was remanded for additional development.  After the Appeals Management Center (AMC) issued a May 2013 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

In April 2008, the Veteran provided testimony at a hearing before a Decision Review Officer.  In October 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

In April 2012, the Board remanded the case for further action by the originating agency.


REMAND

In the April 2012 remand the Board noted that the Veteran had testified that his bilateral pes planus had increased in severity since his most recent VA examination in August 2008.  The Board further noted that the Veteran testified that he was unable to work due to his bilateral pes planus.  The Board determined that it had jurisdiction over the issue of entitlement to a total rating based on unemployability due to the bilateral pes planus because the rating for the bilateral pes planus was at issue in the appeal.

The Board remanded the issues for further development and adjudicative action by the Agency of Original Jurisdiction (AOJ).  If any benefit sought on appeal was not granted to the Veteran's satisfaction, the AOJ was to issue a supplemental statement of the case, provide the Veteran an opportunity to respond, and then return the appeal to the Board for further appellate action.

While these claims were in remand status, the Appeals Management Center (AMC) issued a May 2013 rating decision wherein it assigned a 50 percent rating for the Veteran's bilateral pes planus, effective June 14, 2012, which represents the maximum available scheduler rating for bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  In the May 2013 rating decision, the AMC erroneously stated that the increase to 50 percent, effective June 14, 2012, for the Veteran's bilateral pes planus constituted a full grant of benefits sought on appeal.  In fact, the Veteran submitted his claim in July 2007, and, thus, the period of time prior to June 14, 2012, is still at issue.  

In the May 2013 rating decision, the AMC also granted a 100 percent rating for ischemic heart disease, status post coronary artery bypass graft, effective December 28, 2012.  In a May 2013 supplemental statement of the case, the AMC stated that the Veteran's claim for a total rating based on unemployability was rendered moot by the grant of a 100 percent schedular rating for the ischemic heart disease.  This also is an erroneous conclusion since the Veteran has not been granted a total rating based on unemployability due to the service-connected bilateral pes planus at any time.

In sum, the AMC did not readjudicate the issue of entitlement to a rating in excess of 10 percent prior to June 14, 2012, for the bilateral pes planus, and did not adjudicate the issue of entitlement to a total rating based on unemployability due to the bilateral pes planus  As such, the AMC did not substantially comply with the Board's April 2012 remand directives and, thus, a remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Finally, the May 2013 supplemental statement of the case was returned to the AMC.  Affixed to the envelop is a label indicating that the postal service was unable to forward it to the Veteran's correct mailing address.  In sending the May 2013 supplemental statement of the case to the Veteran, the AMC used a McGuire Drive mailing address in Raleigh, North Carolina.  A review of the Veteran's profile in the Veterans Benefits Management System (VBMS) demonstrates that his current mailing address of records is on Leafcrest Court, also located in Raleigh, North Carolina.  While the Veteran's claims are in remand status, the AOJ must confirm the Veteran's address.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake efforts to verify the Veteran's current mailing address.  If no response is received, it must utilize the mailing address listed in VBMS for any correspondence. 

2.  The RO or the AMC must readjudicate the issue of entitlement to a rating in excess of 10 percent prior to June 14, 2012, for bilateral pes planus, and adjudicate the issue of entitlement to a total rating based on unemployability due to the bilateral pes planus.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC must issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

